THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT,
TERM LOAN AND SECURITY AGREEMENT


THIS THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND
SECURITY AGREEMENT (this “Agreement”) is entered into April 1, 2014 by and among
AIR INDUSTRIES MACHINING, CORP. (as successor by merger with Gales Industries
Acquisition Corp., Inc.), a corporation organized under the laws of the State of
New York (“Air”), WELDING METALLURGY, INC. (as successor by merger with WMS
Merger Corp.)(“WM”), a corporation organized under the laws of the State of New
York, NASSAU TOOL WORKS, INC. (formerly known as NTW Operating Inc.) (“NTW”), a
corporation organized under the laws of the State of New York, WOODBINE
PRODUCTS, INC., a corporation organized under the laws of the State of New York
(“WP”), MILLER STUART INC. (“MS” and collectively with Air, WM, NTW and WP, the
“Borrower”), a corporation organized under the laws of the State of New York,
AIR INDUSTRIES GROUP (as successor by merger with Air Industries Group, Inc.
f/k/a Gales Industries Incorporated, a Delaware corporation), a corporation
organized under the laws of the State of Nevada (“Air Group” and collectively
with the Borrower, the “Obligor”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”),
the various financial institutions named therein or which hereafter become a
party thereto, (together with PNC, collectively, “Lenders”) and PNC as agent for
Lenders (in such capacity, “Agent”).
 
RECITALS
 
Whereas, Obligor and PNC entered into a certain Amended and Restated Revolving
Credit, Term Loan and Security Agreement dated June 27, 2013 (which has been, is
being and may be further amended, replaced, restated, modified and/or extended,
the “Loan Agreement”); and
 
Whereas, Obligor and PNC have agreed to modify the terms of the Loan Agreement
as set forth in this Agreement.
 
Now, therefore, in consideration of PNC’s continued extension of credit and the
agreements contained herein, the parties agree as follows:
 
AGREEMENT
 
1)
ACKNOWLEDGMENT OF BALANCE. Obligor acknowledges that the most recent statement
of account sent to Obligor with respect to the Obligations is correct.

 
2)
MODIFICATIONS.  The Loan Agreement be and hereby is modified as follows:

 
 
(a)
Woodbine Products, Inc., a corporation organized under the laws of the State of
New York, is hereby added as a borrowing entity under the Loan Agreement and the
Other Documents and is added to the definition of “Borrower” in the Loan
Agreement and the Other Documents.

 
 
(b)
The following definitions in Section 1.2 of the Loan Agreement are hereby
deleted, and are replaced to read as follows:

 
“Maximum Loan Amount” shall mean $22,676,183.20 less repayments of the Term Loan
made on or after the Third Amendment Closing Date.
 
“Original Owners” shall mean (i) with regard to Air, Air Group, (ii) with regard
to WM, Air, (iii) with regard to MS, Air Group, (iv) with regard to MS, WM and
(v) with regard to WP, WM.
 
 
(c)
The following definitions are hereby added to Section 1.2 of the Loan Agreement
to read as follows:

 
“WP” shall mean Woodbine Products, Inc., a corporation organized under the laws
of the State of New York.
 
“Third Amendment Closing Date” shall mean April 1, 2014.
 
 
1

--------------------------------------------------------------------------------

 
 
 
(d)
Section 2.3 of the Loan Agreement is hereby deleted in its entirety and replaced
with a new Section 2.3 to read as follows:

 
2.3  Term Loan.  Subject to the terms and conditions of this Agreement, each
Lender, severally and not jointly, will make a Term Loan to Borrower in the sum
equal to such Lender’s Commitment Percentage of $2,676,183.20.  The Term Loan
shall be advanced on the Third Amendment Closing Date and shall be, with respect
to principal, payable as follows, subject to acceleration upon the occurrence of
an Event of Default under this Agreement or termination of this Agreement:
thirty two (32) consecutive monthly principal installments, the first thirty one
(31) of which shall be in the amount of $31,859.32 commencing on the first
Business Day of May, 2014, and continuing on the first Business Day of each
month thereafter, with a thirty second (32nd) and final payment of any unpaid
balance of principal and interest payable on the last Business Day of November,
2016, subject to mandatory prepayment and acceleration upon the occurrence of an
Event of Default hereunder or earlier termination of the Loan Agreement pursuant
to the terms hereof.  Notwithstanding anything to the contrary herein, in the
Term Note and/or in any Other Document, all outstanding principal and interest
hereunder is due and payable on the Termination Date in the event that the
Termination Date is before the last Business Day of November, 2016.  The Term
Loan shall be evidenced by one or more secured promissory notes (collectively,
the “Term Note”) in substantially the form attached hereto as Exhibit 2.3.
 
3)
GUARANTOR’S RATIFICATION.  Air Industries Group, a corporation organized under
the laws of the State of Nevada (as successor by merger with Air Industries
Group, Inc. f/k/a Gales Industries Incorporated, a Delaware corporation) hereby
reaffirms its continuing obligations under the terms of that certain Guaranty
and Suretyship Agreement dated August 24, 2007 executed by Air Industries Group,
Inc. f/k/a Gales Industries Incorporated, a Delaware corporation, (the
“Guaranty”), and acknowledges that (i) it has read this Agreement, (ii) the
Obligations under the Loan Agreement are secured by the Guaranty, and (iii) it
makes such reaffirmation with full knowledge of the terms thereof.

 
4)
SCHEDULES.  All revised schedules to the Loan Agreement attached hereto on
Exhibit A replace the applicable existing schedules and are incorporated into
the Loan Agreement and the Other Documents by reference.

 
5)
CONSENT TO ACQUISITION.  Notwithstanding anything to the contrary in the Loan
Agreement and/or any Other Document, the Lenders hereby consent to the
acquisition by WM of all of the stock of Woodbine Products, Inc., a New York
corporation, from Vincent Conforti, Jr., Vincent Conforti, Sr. Revocable Living
Trust Dated August 23, 1999, Nicholas Conforti, Christopher D. Conforti, Helene
M. Saladino and Michelle M. Haberkorn collectively, as Seller, for the purchase
price of $2,400,000 plus 30,000 shares of the common stock of Air Industries
Group (the “WP Acquisition”) provided, however, that the Borrower provides to
the Agent for review copies of all acquisition documentation (including, but not
limited to, the applicable Stock Purchase Agreement and all UCC and other
searches against WP) and other materials evidencing the WP Acquisition, all in
form and substance acceptable to the Agent (collectively, the “WP Acquisition
Documents”).

 
6)
ACKNOWLEDGMENTS.  Borrower acknowledges and represents that:

 
(A)     the Loan Agreement and Other Documents, as amended hereby, are in full
force and effect without any defense, claim, counterclaim, right or claim of
set-off;
 
(B)      to the best of its knowledge, no default by the Agent or Lenders in the
performance of their duties under the Loan Agreement or the Other Documents has
occurred;
 
(C)      all representations and warranties of the Borrower contained herein, in
the Loan Agreement and in the Other Documents are true and correct in all
material respects as of this date, except for any representation or warranty
that specifically refers to an earlier date;
 
(D)      Borrower has taken all necessary action to authorize the execution and
delivery of this Agreement; and
 
(E)      this Agreement is a modification of an existing obligation and is not a
novation.
 
 
2

--------------------------------------------------------------------------------

 
 
7)
PRECONDITIONS.  As a precondition to the effectiveness of any of the
modifications, consents, or waivers contained herein, the Borrower agrees to:

 
(A)     provide the Agent with this Agreement, the Second Amended and Restated
Revolving Credit Note, the Second Amended and Restated Term Note and the Power
of Attorney, each properly executed;
 
(B)      provide the Agent with an opinion of counsel to Borrower and Guarantor
in form and substance acceptable to the Agent;
 
(C)      provide the Agent with a certificate of insurance with regard to WP in
form and substance satisfactory to the Agent;
 
(D)      provide the Agent with a Certificate of Incorporation of WP certified
by the Secretary of State of incorporation;
 
(E)      provide the Agent with Certificates of Good Standing of WP from its
State of incorporation and all States in which it is qualified to do business;
 
(F)      provide the Agent with a copy of all Warehouse Agreements, Leases and
Subleases of WP with respect to each location as well as Warehouseman’s
Agreements and/or Landlord’s Agreements with regard thereto in form and
substance acceptable to the Agent;
 
(G)       provide the Agent a list of intellectual property of WP including
trademarks and trademark applications, patents and patent applications,
copyrights and copyright applications, together with a search/abstract relating
to the same;
 
(H)       provide the Agent a certified copies of Certificates of
Fictitious/Assumed Names of WP;
 
(I)        provide the Agent a certificate from WP’s accountant, attorney or
actuary delineating existing pension/profit sharing plans, as well as compliance
with ERISA;
 
(J)        provide the Agent a copy of union contracts regarding WP;
 
(K)       provide the Agent a summary of all existing litigation of WP;
 
(L)        review by the Agent of all books and records of WP as well as all
trade references for WP;
 
(M)       provide the Agent with a privity letter from WP’s accountant;
 
(N)        provide the Agent with the WP Acquisition Documents;
 
(O)        provide the Agent all material contracts (including, but not limited
to, all employment agreements) and management/option/warrant/shareholder
agreements of WP;
 
(P)         provide the Agent with UCC, Federal and State Litigation, Federal
and Local Judgment, Bankruptcy, Franchise Tax, Federal and State Tax Lien
Searches conducted at the State level in the State where WP is incorporated, run
against the name of WP and against the names of all entities which were acquired
by or merged into WP;
 
(Q)         provide the Agent with evidence that WP has established and is
maintaining its operating accounts with the Agent;
 
(R)          receipt and satisfactory review by Agent of most recent interim and
annual financial statements and federal and state tax returns of WP;
 
(S)          provide the Agent with secretary’s certificates and resolutions
from the Borrower and Guarantor, in form and substance acceptable to the Agent;
 
(T)          pay the Agent a modification fee in the amount of $15,000;
 
(U)          pay all legal fees incurred by the Agent in entering into this
Agreement to Wilentz, Goldman & Spitzer; and
 
(V)           pay all other fees and costs incurred by the Lenders in entering
into this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
8)
MISCELLANEOUS.  This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, without reference to that state’s
conflicts of law principles.  This Agreement, the Loan Agreement and the Other
Documents constitute the sole agreement of the parties with respect to the
subject matter thereof and supersede all oral negotiations and prior writings
with respect to the subject matter thereof.  No amendment of this Agreement, and
no waiver of any one or more of the provisions hereof shall be effective unless
set forth in writing and signed by the parties hereto.  The illegality,
unenforceability or inconsistency of any provision of this Agreement shall not
in any way affect or impair the legality, enforceability or consistency of the
remaining provisions of this Agreement, the Loan Agreement or the Other
Documents.  This Agreement, the Loan Agreement and the Other Documents are
intended to be consistent.  However, in the event of any inconsistencies among
this Agreement, the Loan Agreement and/or any of the Other Documents, the terms
of this Agreement, then the Loan Agreement, shall control.  This Agreement may
be executed in any number of counterparts and by the different parties on
separate counterparts.  Each such counterpart shall be deemed an original, but
all such counterparts shall together constitute one and the same agreement.

 
9)
DEFINITIONS.  The terms used herein and not otherwise defined or modified herein
shall have the meanings ascribed to them in the Loan Agreement.  The terms used
herein and not otherwise defined or modified herein or defined in the Loan
Agreement shall have the meanings ascribed to them by the Uniform Commercial
Code as enacted in State of New York.

 
IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement the
day and year above written.
 
 
ATTEST:
 
AIR INDUSTRIES MACHINING, CORP.
                 
By: /s/ Scott Glassman
 
By: /s/ Dario Peragallo
 
Name:  SCOTT GLASSMAN
 
Name:  DARIO PERAGALLO
 
Title:    Secretary
 
Title:    President
         
ATTEST:
 
WELDING METALLURGY, INC.  (as successor
     
by merger with WMS Merger Corp.)
         
By: /s/ Scott Glassman
 
By: /s/ Gary Settoducato
 
Name:   SCOTT GLASSMAN
 
Name: GARY SETTODUCATO
 
Title:    Secretary
 
Title:    President
         
ATTEST:
 
NASSAU TOOL WORKS, INC.
     
(formerly known as NTW Operating Inc.)
 
By: /s/ Scott Glassman
 
By: /s/ Peter D. Rettaliata
 
Name:  SCOTT GLASSMAN
 
Name:  PETER RETTALIATA
 
Title:    Secretary
 
Title:    President
                 
ATTEST:
 
AIR INDUSTRIES GROUP
         
By:  /s/ Scott Glassman
 
By: /s/ Peter D. Rettaliata
 
Name:   SCOTT GLASSMAN
 
Name:  PETER RETTALIATA
 
Title:    Secretary
 
Title:    President
         
ATTEST:
 
MILLER STUART INC.
         
By: /s/ Kristie Ciaccio
 
By: /s/ Gary Settoducato
 
Name:   KRISTIE CIACCIO
 
Name:  GARY SETTODUCATO
 
Title:    Secretary
 
Title:    President
         

 
 
4

--------------------------------------------------------------------------------

 
 

       
ATTEST:
 
WOODBINE PRODUCTS, INC.
                 
By: /s/ Kristie Ciaccio
 
By: /s/ Gary Settoducato
 
Name:   KRISTIE CIACCIO
 
Name:  GARY SETTODUCATO
 
Title:    Secretary
 
Title:    President
                     
PNC BANK, NATIONAL ASSOCIATION
     
Lender and as Agent
                     
By: /s/ Jonathan Luptak
     
Name:  JONATHAN LUPTAK
     
Title:   Associate Vice President
 

 
5

--------------------------------------------------------------------------------


